$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u 2ULJLQDO                u 'XSOLFDWH2ULJLQDO
                                                                                                                       Sep 18, 2020

                                           81,7(' 67$7(6 ',675,&7 &2857                                              s/ JeremyHeacox
                                                                         IRUWKH
                                                             Eastern District of Wisconsin
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ,QWKH0DWWHURIWKH6HDUFKRI
             (Briefly describe the property to be searched
              or identify the person by name and address)
    $ EODFNVLOYHU /* SKRQH FXUUHQWO\ ORFDWHG DW
                                                                                   &DVH1R   20-M-402 (SCD)
    : :LVFRQVLQ $YH 0LOZDXNHH :, PRUH
          IXOO\ GHVFULEHG LQ $WWDFKPHQW $
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\ DIHGHUDOODZ HQIRUFHPHQW RIILFHU RUDQDWWRUQH\ IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ ORFDWHG LQWKH                        (DVWHUQ   'LVWULFWRI            :LVFRQVLQ
(identify the person or describe the property to be searched and give its location)
  6HH $WWDFKPHQW $




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
  6HH $WWDFKPHQW %




         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH
                                                                                       October 2, 2020  (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP ✔
                                                u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                        6WHSKHQ & 'ULHV                    
                                                                                                  (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                                   


'DWHDQGWLPHLVVXHG                9-18-20. 12:30 pm
                                                                                                          Judge’s signature

&LW\DQGVWDWH              0LOZDXNHH :,                                               6WHSKHQ & 'ULHV 86 0DJLVWUDWH -XGJH
                                                                                                        Printed name and title
                           Case 2:20-mj-00402-SCD Filed 09/18/20 Page 1 of 42 Document 1
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV 3DJH

                                                                             5HWXUQ
&DVH1R                                'DWHDQGWLPHZDUUDQWH[HFXWHG                 &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK

,QYHQWRU\PDGHLQWKHSUHVHQFHRI

,QYHQWRU\ RIWKHSURSHUW\ WDNHQDQGQDPH V RIDQ\ SHUVRQ V VHL]HG




                                                                         &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



'DWH
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                           Case 2:20-mj-00402-SCD Filed 09/18/20 Page 2 of 42 Document 1
                                ATTACHMENT A


      The property to be searched is described as a black/silver LG phone,

hereinafter referred to as “Device.”

      The Device is currently located at 2620 West Wisconsin Avenue, Milwaukee,

Wisconsin.

      This warrant authorizes the forensic examination of the Device for the

purpose of identifying the electronically stored information described in Attachment

B.




                                         1




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 3 of 42 Document 1
                                   ATTACHMENT B

      1.       All records on the Device described in Attachment A that relate to

violations of Title 21, United States Code, Section 841(a)(1), and Title 18, United

States Code, Sections 922(g) and 924(c), and involve Jeffrey Jones, a/k/a Jeffery

Jones, including, but not limited to:

            a. lists of customers and related identifying information;

            b. types, amounts, and prices of drugs trafficked as well as dates, places,
               and amounts of specific transactions;

            c. any information related to sources of firearms and drugs and co-
               conspirators (including names, addresses, phone numbers, or any other
               identifying information);

            d. any information recording schedule or travel;

            e. all bank records, checks, credit card bills, account information, and
               other financial records;

            f. Photographs and/or videos depicting possesson of drugs or firearms;

            g. Any evidence related to either the ownership, purchase, or possession
               of drugs or firearms; and

            h. Records of Internet activity, including browser history, search terms
               that the user entered into any Internet search engine, and records of
               user-typed web addresses

      2.       Evidence of user attribution showing who used or owned the Device at

the time the things described in this warrant were created, edited, or deleted, such

as logs, phonebooks, saved usernames and passwords, documents, and browsing

history.


                                            1




           Case 2:20-mj-00402-SCD Filed 09/18/20 Page 4 of 42 Document 1
        As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may

have been created or stored, including any form of computer or electronic storage

(such as flash memory or other media that can store data) and any photographic

form.

        This warrant authorizes a review of electronic storage media and

electronically stored information seized or copied pursuant to this warrant in order

to locate evidence, fruits, and instrumentalities described in this warrant. The

review of this electronic data may be conducted by any government personnel

assisting in the investigation, who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of

the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.




                                           2




         Case 2:20-mj-00402-SCD Filed 09/18/20 Page 5 of 42 Document 1
                                                                   Sep 18, 2020

                                                                 s/ JeremyHeacox




                                               20-M-402 (SCD)




    Telephone

9-18-20
      Milwaukee, Wis                   Stephen C Dries Magistrate Judge



 Case 2:20-mj-00402-SCD Filed 09/18/20 Page 6 of 42 Document 1
   AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
                  WARRANT TO SEARCH AND SEIZE

      I, Christopher Farrell, being first duly sworn, hereby depose and state as

follows:

                  INTRODUCTION AND AGENT BACKGROUND

      1.       I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the

examination of property—an electronic device—which is currently in law

enforcement possession, and the extraction from that property of electronically

stored information described in Attachment B.

      2.       I am a Special Agent with the Federal Bureau of Investigation and

have been since August of 2008. I have been assigned to the Southeastern

Wisconsin Regional Gang Task Force since September of 2019. I was previously

assigned to the Louisville and Pittsburgh Field Offices. Prior to being employed

with the FBI, I was a police officer for approximately six and a half years. I am an

investigator or law enforcement officer of the United States within the meaning of

18 U.S.C. Section 2510(7), in that I am empowered by the law to conduct

investigations of and to make arrests for federal felony arrests.

      3.       As a Special Agent, I have attended training courses that specialized in

the investigation of narcotics trafficking and money laundering. I have also

participated in the investigation of narcotics-related offenses, resulting in the


                                            1




           Case 2:20-mj-00402-SCD Filed 09/18/20 Page 7 of 42 Document 1
prosecution and conviction of individuals and the seizure of illegal drugs, weapons,

United States currency, and other evidence of criminal activity. Additionally, I have

spoken with other experienced narcotics investigators on numerous occasions

concerning the method and practices of drug traffickers and money launderers.

Through these investigations, my training and experience, and conversations with

other law enforcement personnel, I have become aware of the methods used by drug

traffickers to manufacture, smuggle, safeguard, and distribute narcotics, and to

collect and launder trafficking-derived proceeds. I am also familiar with the actions,

habits, traits, methods, and terminology used by the traffickers and abusers of

controlled substances. More specifically, I am familiar with the street names of

various drugs, including marijuana, heroin, cocaine, and cocaine base. I am

familiar with methods that are commonly used by drug dealers to package and

prepare controlled substances for sale in the State of Wisconsin and elsewhere.

      4.     As a narcotics investigator, I have participated in all aspects of drug

investigations, including physical surveillance, execution of search warrants,

undercover operations, court-ordered wiretaps, analysis of phone and financial

records, and the arrests of numerous drug traffickers. I have worked with numerous

informants in the investigation of drug trafficking in the State of Wisconsin and

elsewhere. I have directed informants during controlled buys of controlled

substances, performed undercover meetings with individuals, and made monetary

payments to drug traffickers for past controlled substances received. I have

                                          2




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 8 of 42 Document 1
participated in the execution of numerous state and federal search warrants in

which controlled substances, drug paraphernalia, drug proceeds, drug-related

records, financial records, and electronic devices with data were seized. I know that

drug traffickers commonly have in their possession, and at their residences and

other locations where they exercise dominion and control, firearms, ammunition,

and records or receipts pertaining to such. I also know that it is common for drug

traffickers to use their vehicles to store, secrete, and otherwise possess various

indicia of drug trafficking. I have also been the affiant of many search warrants. I

have interviewed many individuals involved in drug trafficking and have obtained

information from them regarding acquisition, sale, importation, manufacture, and

distribution of controlled substances.

      5.     In the course of my employment and experience, I have also become

aware of techniques and practices used by narcotics traffickers to avoid detection by

law enforcement. Examples of those techniques include the use of multiple

locations to conduct narcotics related activities, the use of counter-surveillance, the

use of hidden compartments in vehicles to conceal narcotics and currency, the use of

mobile telephones, voice mail, texting, instant messaging, email, the

compartmentalized use of multiple telephones, and the use of numerous associates

and “workers” to further their criminal organization. I have also become aware of

the various techniques individuals use to conceal the source or nature of drug

proceeds. Examples of those techniques include the purchase of assets and financial

                                           3




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 9 of 42 Document 1
instruments in nominee names using cash and “structuring” transactions to avoid

certain reporting requirements of financial institutions.

      6.     Based upon my training and experience, I know that computer

hardware and software may be important to a criminal investigation in two distinct

and important respects: (1) the objects themselves may be instrumentalities, fruits,

or evidence of crime, and/or (2) the objects may have been used to collect and store

information about crimes (in the form of electronic data). Rule 41 of the Federal

Rules of Criminal Procedure permits the government to search and seize computer

hardware and software which are (1) instrumentalities, fruits, or evidence of crime,

or (2) storage devices for information about crime.

      7.     To this end, based upon my training and experience, I know that

individuals involved in drug trafficking frequently use cellular telephones to

maintain contact and arrange transactions with their sources and customers of and

co-conspirators in the distribution of controlled substances. I have also found it very

common for crime suspects to use their cellular telephones to communicate aurally

or via electronic message in “text” format with individuals whom they purchase,

trade, or otherwise negotiate to obtain illegal drugs. I also believe that it is common

for crime suspects who possess illegal controlled substances and firearms to often

take or cause to be taken photographs and other visual depictions of themselves,

their associates, and the illegal controlled substances and firearms that they

control, possess, buy, and sell.

                                           4




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 10 of 42 Document 1
      8.       The facts in this affidavit come my personal observations, my training

and experience, my review of oral and written reports of other law enforcement

officers participating in this and related investigations, records, documents, and

other evidence obtained during this investigation. The investigation to date has

involved traditional law enforcement methods, including, but not limited to

confidential informants, interviews, documentary evidence, phone analysis, physical

surveillance, and search warrants.

      9.       This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about

this matter.

            IDENTIFICATION OF THE DEVICE TO BE EXAMINED

      10.      The property to be searched is described as a black/silver LG Phone,

hereinafter refered to as “Device.”

      11.      The Device is currently located at 2620 West Wisconsin Avenue,

Milwaukee, Wisconsin.

      12.      The applied-for warrant would authorize the forensic examination of

the Device for the purpose of identifying electronically stored data more

particularly described in Attachment B.

                                 PROBABLE CAUSE

      13.      On five separate dates between February 2020, and July 2020, a

confidential informant acting at the direction and control of law enforcement

                                            5




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 11 of 42 Document 1
purchased heroin, fentanyl, and methamphetamine from JEFFREY R. JONES,

a/k/a JEFFERY R. JONES. To arrange the purchases, the confidential informants

called JONES at his known cellular telephone numbers. On July 15, 2020, United

States Magistrate Judge Nancy Joseph issued a criminal complaint and arrest

warrant for JONES based upon his drug trafficking activity. On July 27, 2020, law

enforcement officers arrested JONES and located the Devices on his person and/or

in his vehicle at the time of arrest.

      A.     CS #1 Purchased Narcotics from JONES

      14.    In January 2020, case agents interviewed a confidential source (CS

#1). CS #1 stated “R.J.” is a Gangster Disciple gang member who is selling heroin

and fentanyl. CS #1 indicated CS #1 purchased narcotics from R.J. in the past and

would be able to purchase narcotics again from R.J. CS #1 indicated R.J. drives a

black Nissan Maxima with Illinois plates. CS #1 indicated R.J. was currently in

possession and known to use phone number (414) 810-9473, the 9473 Phone, to

facilitate illegal narcotics transactions. A case agent showed a single Milwaukee

Police Department booking photograph of JEFFREY R. JONES, a/k/a JEFFERY R.

JONES, (date of birth: XX/XX/1984) to CS #1. CS #1 positively identified the

photograph as the person CS #1 knew as “R.J.”

      15.    On February 3, 2020, case agents interviewed CS #1 again. CS #1

stated CS #1 has purchased fentanyl from JONES since 2015. CS #1 has purchased

a minimum of 10 grams of fentanyl at least 40 times since 2015. CS #1 advised CS

                                          6




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 12 of 42 Document 1
#1 has purchased 70 grams of fentanyl between seven and eight times. Overall, CS

#1 believed CS #1 purchased half a brick, or half of a kilogram, of pure fentanyl

from JONES since 2015. CS #1 advised JONES has been using the 9473 Phone for

the last three to four years.

      16.    Case agents believe CS #1 is reliable and credible. First, CS #1 has

provided information and cooperated with law enforcement since October 2019.

Second, CS #1’s information is consistent with case agent’s knowledge of violent

gang subjects in Milwaukee, Wisconsin. Furthermore, substantial portions of CS

#1’s information has been corroborated in other gang investigations by controlled

drug purchases, consensually recorded phone calls, as well as through independent

investigation, including surveillance and information from other sources. CS #1 is

cooperating with law enforcement to obtain consideration from the Milwaukee

County District Attorney’s Office related to narcotics trafficking convictions. CS #1

is a convicted felon with prior obstruction, carrying a concealed weapon, and

possession and distribution of narcotics convictions. For these reasons, case agents

believe CS #1 to be reliable.

      B.     JONES Uses his Cellular Phones to Sell Narcotics

      17.    On February 8, 2020, March 14, 2020, May 1, 2020, May 26, 2020, and

July 8, 2020, CS #1 purchased, under the direction and control of case agents,

narcotics from JONES.



                                          7




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 13 of 42 Document 1
      18.    Based upon my training and experience, I know that a “controlled buy”

(and/or controlled contact) is a law enforcement operation in which a confidential

source purchases drugs from a target. The operation is conducted using

surveillance, usually audio and video taping equipment, and pre-recorded purchase

money. When a confidential source is used, s/he is searched for contraband,

weapons, and money before the operation. The confidential source is also wired with

a concealed body recorder and monitoring device. When the transaction is

completed, the confidential source meets cases agents at a pre-determined meet

location and gives the purchased drugs and the recording/monitoring equipment to

the case agents. The confidential source is again searched for contraband, weapons,

and money. A sample of the suspected drugs is then field tested by case agents for

the presence of controlled substance and then placed in inventory pursuant to

normal inventory procedures. Telephone calls to the target by the confidential

source are consensually recorded calls under the direction and control of case agents

and made in the presence of case agents.

                       1. February 3, 2020, Controlled Purchase of Heroin

      19.    On February 3, 2020, CS #1 arranged to purchase heroin from JONES.

CS #1 advised CS #1 was successful in setting up a heroin purchase of

approximately 45 grams for $4,100 from JONES. CS #1 advised JONES was

waiting for CS #1 to call him to meet and conduct the transaction. CS #1 made a

consensually recorded phone call to the 9473 Phone, and JONES answered the

                                           8




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 14 of 42 Document 1
phone. CS #1 and JONES discussed meeting, and JONES told CS #1 to meet him at

the Popeye’s restaurant located at 1567 W. National Avenue in Milwaukee,

Wisconsin. Next, case agents provided CS #1 with a recording device and a total of

$4,100 pre-recorded money for the controlled purchase. Case agents established

surveillance in the area and observed CS #1 park in the parking lot. Case agents

observed JONES arrive in the parking lot driving a Nissan Maxima and park

behind CS #1. CS #1 entered JONES’ vehicle from the front passenger side and

then exited shortly thereafter. JONES was then observed exiting his vehicle and

approaching CS #1 at CS #1’s vehicle and engage in what appeared to be a verbal

confrontation. JONES then returned to his vehicle and left the parking lot.

      20.    Case agents met and debriefed CS #1 after the narcotics purchase from

JONES. Case agents seized the suspected heroin and the recording devices. CS #1

indicated CS #1 arrived in the parking lot and called JONES at the 9473 Phone to

notify him that CS #1 was waiting in the parking lot. CS #1 observed JONES arrive

in the parking lot in the black Nissan Maxima and entered the front passenger seat

of JONES’ vehicle. CS #1 provided JONES $4,100 in cash, and JONES handed a

clear plastic sandwich bag from the center cup holder containing a grey rock-like

substance. CS #1 exited the vehicle and returned to CS #1’s vehicle when JONES

approached CS #1’s driver side door. JONES was upset because he believed CS #1

owed him $300. JONES then returned to his vehicle and left the parking lot. CS #1

believed JONES was keeping narcotics at a nearby storage unit because it takes

                                         9




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 15 of 42 Document 1
JONES a longer amount of time to arrive at a narcotics transaction when he lives

very close. JONES also told CS #1 he had to go out of town, which CS #1 believed

meant that JONES needed to get more narcotics, most likely from Chicago or

Detroit.

      21.    Case agents field tested the suspected heroin, which yielded positive

results for the presence of heroin and fentanyl, and weighed approximately 44.22

grams. A case agent reviewed the video of the narcotics transaction and determined

it was consistent with CS #1’s statements regarding the narcotics transaction. A

case agent also positively identified JONES as the individual who met CS #1 in the

parking lot to conduct the narcotics transaction.

            2.    March 14, 2020, Controlled Purchase of Fentanyl

      22.    On March 14, 2020, CS #1 arranged to purchase fentanyl from JONES.

CS #1 advised CS #1 was successful in setting up a $2,000 fentanyl purchase from

JONES. CS #1 attempted to make a consensually recorded phone call to the 9473

Phone, but JONES did not answer. Moments later, CS #1 received a phone call from

JONES. During the consensually recorded phone call, CS #1 and JONES discussed

meeting, and JONES told CS #1 to meet him at the Popeye’s restaurant located at

1567 W. National Avenue in Milwaukee, Wisconsin. Next, case agents provided CS

#1 with a recording device and a total of $2,000 pre-recorded money for the

controlled purchase, and then established surveillance in the area of 1567 W.

National Avenue in Milwaukee, Wisconsin. Case agents observed CS #1 park in the

                                         10




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 16 of 42 Document 1
parking lot. After almost 40 minutes, case agents observed JONES arrive in the

parking lot driving a dark colored Audi and park behind CS #1. JONES exited the

front driver side of the Audi and entered CS #1’s front passenger side. Moments

later, JONES exited CS #1’s vehicle, returned to his vehicle, and left the parking

lot.

       23.   Case agents met and debriefed CS #1 after the narcotics purchase from

JONES. Case agents seized the suspected fentanyl and the recording devices. CS #1

indicated CS #1 contacted JONES via phone and notified him CS #1 was waiting at

the meet location. CS #1 stated CS #1 received a text message from JONES, using

the 9473 Phone, stating that JONES was on his way and that he’d be there shortly.

CS #1 observed JONES arrive in the parking lot in an unknown vehicle and enter

CS #1’s front passenger seat. JONES removed the fentanyl from his front right pant

pocket and placed it near the center console as CS #1 provided $2,000 in cash to

JONES. CS #1 stated JONES exited the vehicle and entered the vehicle that he

parked behind CS #1 and leave.

       24.   Case agents field tested the suspected fentanyl, which yielded positive

results for the presence of fentanyl, and weighed approximately 10.03 grams. The

fentanyl was double bagged, meaning it was packaged in two sandwich bags. Based

on my training and experience, I believe that this suggests JONES is aware of the

fatal effects fentanyl may have if touched or inhaled. A case agent reviewed the

video of the narcotics transaction and determined that it was consistent with CS

                                         11




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 17 of 42 Document 1
#1’s statements regarding the narcotics transaction. A case agent also positively

identified JONES as the individual who met CS #1 in the parking lot to conduct the

narcotics transaction.

               3.    May 1, 2020, Controlled Purchase of Heroin

      25.    On May 1, 2020, CS #1 arranged to purchase heroin from JONES for

$4,500. At the direction of case agents, CS #1 made a consensually recorded phone

call to the 9473 Phone, and JONES answered the phone. CS #1 and JONES

discussed meeting to purchase controlled substances, and JONES told CS #1 to

meet him at the McDonald’s restaurant located at 1575 W. Washington Street in

Milwaukee, Wisconsin. Next, case agents provided CS #1 with a recording device

and a total of $4,500 pre-recorded money for the controlled purchase. Case agents

established surveillance in the area of 1575 W. Washington Street in Milwaukee,

Wisconsin.

      26.    Case agents conducted surveillance and observed a white Infinity

XQ80 parked outside the address of 1522 W. Orchard Street, Milwaukee. Case

agents observed the white Infinity XQ80 leave the address and maintained

surveillance of the vehicle until it arrived and parked outside the address of 824 S.

18th Street, Milwaukee, Wisconsin JONES’ residence. Case agents observed

JONES exit the white Infinity XQ80 and enter 824 S. 18th Street, Milwaukee. A

few minutes later, case agents observed JONES exit 824 S. 18th Street, Milwaukee

and enter the front passenger side of a silver Hyundai, which was parked in front of

                                          12




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 18 of 42 Document 1
824 S. 18th Street, Milwaukee. The silver Hyundai left the address and arrived at

1522 W. Orchard Street, Milwaukee. Case agents then observed JONES exit the

silver Hyundai and enter 1522 W. Orchard Street, Milwaukee, while the Hyundai

was waiting outside. Moments later, JONES exited 1522 W. Orchard Street,

Milwaukee, and re-entered the silver Hyundai.

      27.    Case agents conducted surveillance in the area of the buy location, the

McDonald’s restaurant located at 1575 W. Washington Street, and observed CS #1

arrive at the location. Case agents further observed the silver Hyundai arrive at the

location of the McDonald’s restaurant. Case agents observed what appeared to be

two suspected hand-to-hand narcotics transactions take place, neither of which

involved CS #1. The first transaction involved an unknown white male who

approached the passenger side of the Hyundai and conducted a hand-to-hand

transaction, and the second transaction involved an unknown black male who

approached the front passenger door of the Hyundai momentarily and then left on

foot. Without meeting with CS #1, the silver Hyundai left the location and traveled

back to 824 S. 18th Street, Milwaukee, at which time case agents observed JONES

exit the silver Hyundai, retrieve an item from the mailbox, and re-enter the vehicle.

The silver Hyundai left the area traveling east on W. National Avenue.

      28.    Case agents communicated with CS #1, who indicated the transaction

would be delayed about one hour or so. During this time, case agents were notified

through court authorized warrants of “ping” locations for the 9473 Phone that

                                         13




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 19 of 42 Document 1
JONES traveled south towards Chicago and was not within the Milwaukee City

limits. Specifically, the 9473 Phone showed connections to towers located in the

area of 16598 W. Cherrywood Lane, Wadsworth, Illinois at 3:27 p.m., and in the

area of 1212 W. Grande Avenue, Chicago, Illinois at 4:09 p.m.

      29.     Upon learning that JONES was delayed, CS #1 departed the meet

location. However, while in route, CS #1 received a phone call from JONES, who

stated he would have his brother conduct the narcotics transaction. Accordingly, CS

#1 returned to the meet location and parked at address 1565 W. Scott Street facing

east. JONES notified CS #1, via phone call and text messages that his brother

would arrive shortly at the location driving a Red Monte Carlo.

      30.     After approximately thirty minutes, at approximately 3:29 p.m., case

agents observed a Red Monte Carlo drive to and park directly behind CS #1’s

vehicle. Case agents observed CS #1 exit the vehicle and approach the front

passenger door of the Red Monte Carlo. CS #1 opened the front passenger door and

reached into the vehicle. Moments later, CS #1 returned to CS #1’s vehicle. Case

agents observed the Red Monte Carlo leave the location going east on W. Scott

Street.

      31.     Case agents met with and debriefed CS #1 after the narcotics purchase

from JONES’ brother. Case agents seized the suspected heroin and the recording

devices. CS #1 provided the following information. CS #1 indicated CS #1 arrived in

the parking lot and attempted to contact JONES multiple times to notify JONES

                                         14




          Case 2:20-mj-00402-SCD Filed 09/18/20 Page 20 of 42 Document 1
that CS #1 was waiting in the parking lot. CS #1 received a text message from

JONES stating he would be there in one hour or so. CS #1 talked to JONES over

the phone where JONES stated he was trying to get a hold of his brother to conduct

the drug transaction and would be driving a red Chevrolet Monte Carlo. CS #1 told

JONES where CS #1 was parked. CS #1 observed the red Chevrolet Monte Carlo

arrive and park behind CS #1’s vehicle. CS #1 approached the passenger door of the

red Chevrolet Monte Carlo and observed JONES’ brother in the driver seat and an

unknown black male in the front passenger seat. CS #1 opened the passenger door

and leaned into the vehicle. CS #1 provided JONES’ brother the pre-recorded $4,500

in cash, and JONES’ brother pulled a clear plastic bag containing a light gray

powdery/chunky-like substance and handed it to CS #1. CS #1 returned to his/her

vehicle and the red Chevrolet Monte Carlo left the area.

      32.    A field test revealed that the substance obtained from JONES’ brother

yielded positive results for the presence of heroin, methamphetamine, and fentanyl,

and weighed approximately 51.8 grams. Audio and video of the controlled purchase

was reviewed and determined to have captured only part of the transaction. A

review of the existing video was determined to be consistent with CS #1’s

statements regarding the attempt to meet with JONES to conduct the narcotics

transaction. Additionally, the observations made by case agents throughout the

narcotics transactions with JONES’ brother appeared to be consistent with the CS

#1’s statements.

                                         15




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 21 of 42 Document 1
              4.    May 26, 2020, Controlled Purchase of Heroin

      33.    On May 26, 2020, CS #1 arranged to purchase heroin from JONES.

Case agents met with CS #1, who advised CS #1 had been in contact with JONES

and indicated CS #1 would be purchasing ten grams of heroin in the future. CS #1

made a consensually recorded phone call to the 9473 Phone, and JONES answered

the phone. CS #1 and JONES discussed meeting today and CS #1 asked JONES to

meet in five minutes, which JONES acknowledged. CS #1 stated CS #1 didn’t need

to confirm the location as it was predetermined to be at McDonalds, located at 1575

W. Washington Street, Milwaukee, Wisconsin.

      34.    Case agents provided CS #1 with a recording device and a total of $850

of pre-recorded money for the controlled purchase. Case agents established law

enforcement teams for surveillance at three locations: 824 S. 18th Street,

Milwaukee, JONES’ residence; 1522 W. Orchard Street, Milwaukee, JONES’ stash

apartment; and McDonalds located at 1575 W. Washington Street, Milwaukee,

Wisconsin.

      35.    At approximately 12:20 p.m., surveillance observed JONES leave 824

S. 18th Street, Milwaukee, and enter a gray Infiniti parked in the driveway. At

approximately 12:36 p.m., and before the arrival of CS #1, surveillance observed

JONES arrive at the McDonalds located at 1575 W. Washington Street.

Surveillance observed JONES exit the vehicle and an unidentified white female

enter the front passenger seat. JONES returned to the vehicle and shortly

                                         16




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 22 of 42 Document 1
thereafter the female left the vehicle. JONES then left the area, and at

approximately 12:40 p.m., JONES arrived back at 824 S. 18th Street, Milwaukee.

Case agents believe that this interaction between JONES and the unidentified

female is consistent with a drug transaction.

      36.    At approximately 12:49 p.m., CS #1 arrived at the McDonalds. JONES

was observed entering and exiting 824 S. 18th Street, Milwaukee, between 12:40

p.m. and 1:06 p.m. At approximately 1:06 p.m., CS #1 contacted JONES at the 9473

Phone, and JONES asked if CS #1 was at the McDonalds. CS #1 confirmed, and

JONES indicated he was on his way.

      37.    At approximately 1:10 p.m., surveillance observed JONES enter the

gray Infiniti and leave 824 S. 18th Street, Milwaukee. At approximately 1:14 p.m.,

surveillance observed JONES arrive at 1522 W. Orchard Street, Milwaukee, and

enter the front door. At approximately 1:28 p.m., CS #1 contacted JONES at the

9473 Phone, and JONES told CS #1 he would be there in a few seconds. At

approximately 1:34 p.m., surveillance observed JONES exit the front door of 1522

W. Orchard Street, Milwaukee, and enter the gray Infiniti.

      38.    At approximately 1:35 p.m., surveillance observed JONES arrive at the

McDonalds operating the gray Infiniti. Surveillance observed CS #1 enter the front

passenger seat, close the door, and then subsequently exit the vehicle. Moments

after CS #1 left the vehicle, an unidentified white male entered the front passenger

seat of the vehicle. Case agents believe that this interaction between JONES and

                                         17




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 23 of 42 Document 1
the unidentified male is consistent with a drug transaction. At approximately 1:36

p.m., CS #1 began to leave the parking lot of the McDonalds.

        39.   Case agents met and debriefed CS #1 after the narcotics purchase from

JONES. Case agents seized the suspected heroin and the recording devices. CS #1

indicated CS #1 arrived in the parking lot and attempted to make contact with

JONES three times and eventually received a call from JONES. In this call, JONES

confirmed CS #1 was at the McDonalds and indicated he would be there shortly.

After continuing to wait, CS #1 was able to contact JONES again, who indicated he

would be there in a few seconds. CS #1 observed a gray Infiniti arrive at the

location, at which time CS #1 entered the front passenger seat. CS #1 observed

JONES was the driver and the sole occupant of the vehicle. CS #1 observed

approximately 10 grams of heroin on JONES’ lap. CS #1 also observed a large clear

sandwich bag containing approximately 30 grams of heroin individually packaged

in small amounts on the driver’s seat tucked near JONES’ groin area. JONES

handed CS #1 the narcotics as CS #1 provided the money to JONES. CS #1 exited

the vehicle and believed another narcotics transaction was about to occur with a

white male. CS #1 indicated JONES frequently “lines up” multiple customers at one

time.

        40.   Case agents field tested the suspected heroin, which yielded positive

results for the presence of heroin, fentanyl, and methamphetamine, and weighed

approximately 10 grams. A case agent reviewed the video of the narcotics

                                          18




         Case 2:20-mj-00402-SCD Filed 09/18/20 Page 24 of 42 Document 1
transaction and determined it was consistent with CS #1’s statements regarding the

narcotics transaction.

              5.     July 8, 2020, Controlled Purchase of Heroin

      41.    On July 8, 2020, CS #1 arranged to purchase heroin from JONES.

Case agents met with CS #1, who advised CS #1 had been in contact with JONES

and indicated CS #1 would be purchasing ten grams of heroin in the future. CS #1

made a consensually recorded phone call to the 9473 Phone, and JONES answered

the phone. CS #1 and JONES discussed meeting, and JONES told CS #1 to meet at

McDonalds, which is known to CS #1 to be the McDonald’s located at 1575 W.

Washington Street, Milwaukee, Wisconsin. CS #1 made a second consensually

recorded phone call to the 9473 Phone, and JONES answered the phone. CS #1

asked JONES how far away JONES was, and JONES replied that he was a couple

of minutes out. JONES then confirmed that CS #1 wanted “ten,” known to CS #1 to

be ten grams of heroin.

      42.    Case agents provided CS #1 with a recording device and a total of $700

of pre-recorded money for the controlled purchase. Case agents established law

enforcement teams for surveillance at three locations: 824 S. 18th Street,

Milwaukee, JONES’ residence; 1522 W. Orchard Street, Milwaukee, JONES’

apartment; and McDonalds located at 1575 W. Washington Street, Milwaukee,

Wisconsin.



                                         19




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 25 of 42 Document 1
      43.    At approximately 4:46 p.m., case agents observed a white Dodge

Caravan with Colorado registration plates AZFE20 park in a lot to the west of 1522

W. Orchard Street, Milwaukee. Within a minute, case agents observed JONES,

wearing a black short sleeve shirt, black and gray shorts, and black shoes, exit the

driver door of the white Dodge Caravan. Case agents observed JONES walk in the

direction of the rear entrance door of 1522 W. Orchard Street, Milwaukee.

However, agents were not in position to see the rear door. At approximately 5:02

p.m., case agents, who had repositioned themselves, observed JONES exit the rear

door of 1522 W. Orchard Street, Milwaukee. Case agents observed JONES, wearing

a white and red backpack strapped on his back, walk to the white Dodge Caravan,

open the driver door, remove the backpack, and place the backpack inside the

vehicle. Then, case agents observed JONES enter the white Dodge Caravan and

drive southbound through the parking lot, east on W. Orchard Street, and then

north on S. 15th Street.

      44.    At approximately 5:07 p.m., CS #1 arrived at the McDonalds. Case

agents observed CS #1 exit CS #1’s vehicle, walk towards JONES’ white Dodge

Caravan, and enter the front passenger seat. At approximately 5:09 p.m., case

agents observed JONES exit the white Dodge Caravan, get back in CS #1’s vehicle,

and leave the area. Simultaneously, case agents observed the white Dodge Caravan

traveling west on W. Scott Street and then north onto S. Cesar E. Chavez Drive.



                                         20




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 26 of 42 Document 1
Case agents in the area positively identified the driver of the white Dodge Caravan

as JONES.

       45.      At approximately 5:12 p.m., case agents observed the white Dodge

Caravan stop in front of the 824 S. 18th Street, Milwaukee, momentarily before

driving to a nearby gas station, where JONES filled up with gas. JONES then

momentarily stopped in the parking lot of the Popeyes located at 1567 W. National

Avenue. At approximately 5:24 p.m., case agents observed the Dodge Caravan

parked in the driveway of 824 S. 18th Street, Milwaukee.

       46.      At approximately 5:28 p.m., case agents met and debriefed CS #1 after

the narcotics purchase from JONES. Case agents seized the suspected heroin and

the recording devices. CS #1 indicated CS #1 drove to the McDonalds located at

1575 W. Washington Street and parked on the south side of the street, south of the

McDonalds parking lot. CS #1 stated JONES called CS #1 as CS #1 arrived and

asked where CS #1 was parked. CS #1 told JONES CS #1 was parked on the street

and not in the McDonalds parking lot. CS #1 stated JONES arrived in a white van

on the north side of the street. CS #1 exited CS #1’s vehicle and entered the front

passenger seat of the van. CS #1 stated JONES already had the suspected

narcotics in his hand and provided it to CS #1. CS #1 provided JONES with the

$700 in pre-recorded cash. CS #1 stated CS #1 exited the van and re-entered CS

#1’s vehicle.



                                           21




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 27 of 42 Document 1
      47.    Case agents field tested the suspected heroin, which yielded positive

results for the presence of heroin and fentanyl, and weighed approximately 10

grams. A case agent reviewed the video of the narcotics transaction and determined

it was consistent with CS #1’s statements regarding the narcotics transaction.

      C.     CS #2 Purchased Narcotics from JONES

      48.    On March 5, 2020, case agents conducted surveillance of JONES at

824 S. 18th Street, Milwaukee. Case agents have observed JONES at this residence

frequently. On this date, case agents observed JONES exit 824 S. 18th Street,

Milwaukee and enter a red Chevrolet Camaro bearing Michigan plate DRW6101.

Case agents surveilled JONES as he met with an individual in the parking lot of an

IHOP Restaurant located at 1110 Miller Park Way, Milwaukee, Wisconsin. Case

agents observed the male at the driver’s side window speaking to JONES and then

walk away from the vehicle holding a bag. Case agents located the individual in a

McDonald’s located next to the IHOP Restaurant. The individual went to the

restroom for approximately 45 minutes, leading case agents to believe the

individual was involved in suspicious activity. Once the individual left McDonald’s,

the Milwaukee Police Department conducted a field interview of the individual. The

individual was identified and later determined to be CS #2. During the interview,

CS #2 admitted to having a quantity of heroin inside the backpack that CS #2 had

just purchased. Located inside the backpack was, among other items, a small clear



                                         22




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 28 of 42 Document 1
plastic container with suspected heroin. CS #2 was arrested by Milwaukee Police

Department for possession of narcotics.

      49.   CS #2 was transported to a Milwaukee Police Department District. CS

#2 waived CS #2’s Miranda rights and provided the following information. CS #2

admitted to buying heroin from an individual CS #2 knows as “R.J.” before being

stopped by the police. CS #2 contacted R.J. via (414) 639-2843, the 2843 Phone, and

arranged to meet to purchase a quantity of heroin at the McDonald’s located on

Miller Parkway. R.J. arrived in a red Chevrolet Camaro and there was an unknown

female in the passenger seat. CS #2 gave R.J. $140 for approximately one gram of

heroin. CS #2 believed CS #2 has purchased heroin from R.J. on three dozen

occasions, usually in the amount of one gram per transaction. CS #2 indicated R.J.

is known to operate multiple vehicles during drug transactions, including the red

Camaro.

      50.   A case agent showed a single Milwaukee Police Department booking

photograph of JEFFREY R. JONES, a/k/a JEFFERY JONES, (date of birth:

XX/XX/1984) to CS #2. CS #2 positively identified the photograph as the person CS

#2 knew as “R.J.”

      51.   On March 19, 2020, case agents interviewed CS #2. CS #2 stated that

CS #2 has previously purchased heroin from R.J. using the 2843 Phone.

      52.   Case agents believe CS #2 is reliable and credible. First, CS #2 has

provided information and cooperated with law enforcement since March 2020.

                                          23




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 29 of 42 Document 1
Second, CS #2’s information comes from CS #2’s personal involvement with JONES

and is consistent with case agent’s knowledge of JONES and JONES’ narcotics

trafficking activities in Milwaukee, Wisconsin. CS #2’s information about CS #2’s

trafficking relationship is also corroborated by the controlled buys that CS #1

conducted with JONES. CS #2 is cooperating with law enforcement to obtain

consideration from the Milwaukee County District Attorney’s Office for charges

related to possession of narcotics. CS #2 is a convicted felon with convictions for

maintaining a drug trafficking place, manufacturing/delivering THC, resisting or

obstructing an officer, aggravated battery, probation violation, and disorderly

conduct. For these reasons, case agents believe CS #2 to be reliable.

      53.    On April 8, 2020, CS #2 conducted a consensually recorded phone call

to discuss a future narcotics transaction with JONES. CS #2 made a consensually

recorded phone call to the 2843 Phone, and JONES answered the phone. CS #2 asks

JONES if he is still serving during the pandemic, and JONES says he has been

waiting for CS #2 to call. CS #2 indicated that CS #2 wanted a “whole,” referring to

one gram of heroin. JONES says alright and provides a location to meet.

      54.    Case agents debriefed CS #2 after the consensually recorded phone call

with JONES. CS #2 stated CS #2 usually buys one-half of a gram or one gram of

heroin from JONES at a time and pays $140 for one gram of heroin. CS #2 stated

CS #2 did not think JONES would actually deliver the narcotics. Case agents

believe JONES would not drive to the location to conduct the narcotics transaction

                                          24




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 30 of 42 Document 1
due to it being located outside of Milwaukee County. The controlled buy for one

gram of heroin did not subsequently occur.

      D.     JONES’ Arrest

      55.    On July 27, 2020, law enforcement observed JONES leave his

residence and drive away in a vehicle. To effectuate JONES’ arrest, law

enforcement stopped JONES. Upon JONES’ arrest, officers located approximately

14.17 grams of methamphetamine on JONES’ person and approximately $61 in his

possession. Officers also located four cellular telephones. Jones had three phones on

his person and one phone in his vehicle at this time.

      E.     Search of JONES’ Residence - 824 S. 18th Street, Milwaukee

      56.    On July 27, 2020, law enforcement officers searched JONES’ residence,

824 S. 18th Street, Milwaukee, Wisconsin, pursuant to a federal search warrant.

Upon execution of the search warrant, officers located the following: two loaded

semi-automatic pistols, a loaded revolver, an extended Glock magazine,

approximately 50 rounds of ammunition, approximately 26.5 grams of marijuana,

and approximately $12,978 in U.S. Currency.

      F.     Search of JONES’ Stash Apartment - 1522 W. Orchard Street,
             Apartment 9, Milwaukee

      57.    On July 27, 2020, law enforcement officers searched JONES’ stash

apartment, 1522 W. Orchard Street, Apartment 9, Milwaukee, Wisconsin, pursuant




                                         25




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 31 of 42 Document 1
to JONES’ written consent. Upon the search, officers located the following 1: five

firearms, including 3 semi-automatic pistols, and two semi-automatic rifles;

approximately 1,062.7 grams of methamphetamine in a kitchen cabinet, digital

scales, a box of sandwhich bags, a substance weighing 42.2 grams that tested

positive for the presence of opiates, a Pyrex measuring cup containing

approximately 2.7 grams of methamphetamine, hundreds of rounds of ammunition,

at least 8 magazines, an M16 style magazine speed loader, guns boxes, a gun lock, a

gun holster, a shotgun pump handle, bottles containing hydrocodone, an assortment

of pills, approximately 459.1 grams of marijuana edibles, and the Device. The

Device was located in a cabinet between the kitchen and dining room of JONES’

stash apartment. Notably, JONES appears to have changed the locks on his stash

apartment, and the inside of the entry door appeared to have been fortified.

                                            CONCLUSION

          58.     Through affiant’s training, experience and discussions with other

experienced law enforcement officers, affiant is familiar with the ways in which

drug traffickers conduct their unlawful trade, including their methods of

distribution, their use of communication devices, their use of coded communications

to conduct their transactions, the employment of counter surveillance, their use of




1   What follows is not an exhaustive list of all items located during the search.

                                                     26




            Case 2:20-mj-00402-SCD Filed 09/18/20 Page 32 of 42 Document 1
false or fictitious identities, and their use of various forms of electronic devices to

store and/or conceal illegal activity.

      59.    Based upon my training and experience, affiant knows that individuals

involved in drug trafficking frequently use cellular telephones to maintain contact

and arrange transactions with their sources and customers of and co-conspirators in

the distribution of controlled substances. Affiant has also found it very common for

crime suspects to use their cellular telephones to communicate aurally or via

electronic message in “text” format with individuals whom they purchase, trade, or

otherwise negotiate to obtain illegal drugs.

      60.    Based on my training and experience, affiant is aware that individuals

involved in trafficking controlled substances often possess multiple cellular devices

to compartmentalize their illegal activity and to avoid law enforcement detection.

      61.    Based upon my training and experience, affiant believes it is common

for crime suspects who possess illegal controlled substances and firearms to often

take or cause to be taken photographs and other visual depictions of themselves,

their associates, and the illegal controlled substances and firearms that they

control, possess, buy, and sell; furthermore, affiant believes it is common for these

photographs and visual depictions to be kept and maintained on their cellular

devices.

      62.    Based upon the facts described above, I believe that JONES used his

cellular phones to facilitate controlled substances transactions, and evidence of drug

                                            27




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 33 of 42 Document 1
trafficking may likely be stored and recorded on the Device. More particularly, I

believe that there is probable cause to believe that a search of the information

contained within the above described Device will produce evidence of a crime,

namely evidence related to the possession and trafficking of controlled substances,

as well as the possession of firearms.

       63.      The Device was seized by Federal Bureau of Investigation Special

Agents and Milwaukee Police Department Task Force Officers during a search of

JONES’ stash apartment upon his consent.

       64.      The Device is currently in storage at 2620 West Wisconsin Avenue,

Milwaukee, Wisconsin. In my training and experience, I know that the Device has

been stored in a manner in which its contents are, to the extent material to this

investigation, in substantially the same state as it was when the Device first came

into law enforcement’s possession.

III.   TECHNICAL TERMS

       65.      Based on my training and experience, I use the following technical

terms to convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or
                cellular telephone) is a handheld wireless device used for voice and
                data communication through radio signals. These telephones send
                signals through networks of transmitter/receivers, enabling
                communication with other wireless telephones or traditional “land
                line” telephones. A wireless telephone usually contains a “call log,”
                which records the telephone number, date, and time of calls made to
                and from the phone. In addition to enabling voice communications,

                                            28




        Case 2:20-mj-00402-SCD Filed 09/18/20 Page 34 of 42 Document 1
    wireless telephones offer a broad range of capabilities. These
    capabilities include: storing names and phone numbers in electronic
    “address books;” sending, receiving, and storing text messages and e-
    mail; taking, sending, receiving, and storing still photographs and
    moving video; storing and playing back audio files; storing dates,
    appointments, and other information on personal calendars; and
    accessing and downloading information from the Internet. Wireless
    telephones may also include global positioning system (“GPS”)
    technology for determining the location of the device.

 b. Digital camera: A digital camera is a camera that records pictures as
    digital picture files, rather than by using photographic film. Digital
    cameras use a variety of fixed and removable storage media to store
    their recorded images. Images can usually be retrieved by connecting
    the camera to a computer or by connecting the removable storage
    medium to a separate reader. Removable storage media include
    various types of flash memory cards or miniature hard drives. Most
    digital cameras also include a screen for viewing the stored images.
    This storage media can contain any digital data, including data
    unrelated to photographs or videos.

 c. Portable media player: A portable media player (or “MP3 Player” or
    iPod) is a handheld digital storage device designed primarily to store
    and play audio, video, or photographic files. However, a portable
    media player can also store other digital data. Some portable media
    players can use removable storage media. Removable storage media
    include various types of flash memory cards or miniature hard drives.
    This removable storage media can also store any digital data.
    Depending on the model, a portable media player may have the ability
    to store very large amounts of electronic data and may offer additional
    features such as a calendar, contact list, clock, or games.

 d. GPS: A GPS navigation device uses the Global Positioning System to
    display its current location. It often contains records the locations
    where it has been. Some GPS navigation devices can give a user
    driving or walking directions to another location. These devices can
    contain records of the addresses or locations involved in such

                                29




Case 2:20-mj-00402-SCD Filed 09/18/20 Page 35 of 42 Document 1
    navigation. The Global Positioning System (generally abbreviated
    “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each
    satellite contains an extremely accurate clock. Each satellite
    repeatedly transmits by radio a mathematical representation of the
    current time, combined with a special sequence of numbers. These
    signals are sent by radio, using specifications that are publicly
    available. A GPS antenna on Earth can receive those signals. When a
    GPS antenna receives signals from at least four satellites, a computer
    connected to that antenna can mathematically calculate the antenna’s
    latitude, longitude, and sometimes altitude with a high level of
    precision.

 e. PDA: A personal digital assistant, or PDA, is a handheld electronic
    device used for storing data (such as names, addresses, appointments
    or notes) and utilizing computer programs. Some PDAs also function
    as wireless communication devices and are used to access the Internet
    and send and receive e-mail. PDAs usually include a memory card or
    other removable storage media for storing data and a keyboard and/or
    touch screen for entering data. Removable storage media include
    various types of flash memory cards or miniature hard drives. This
    removable storage media can store any digital data. Most PDAs run
    computer software, giving them many of the same capabilities as
    personal computers. For example, PDA users can work with word-
    processing documents, spreadsheets, and presentations. PDAs may
    also include global positioning system (“GPS”) technology for
    determining the location of the device.

 f. Tablet: A tablet is a mobile computer, typically larger than a phone
    yet smaller than a notebook, that is primarily operated by touching the
    screen. Tablets function as wireless communication devices and can be
    used to access the Internet through cellular networks, 802.11 “wi-fi”
    networks, or otherwise. Tablets typically contain programs called
    apps, which, like programs on a personal computer, perform different
    functions and save data associated with those functions. Apps can, for
    example, permit accessing the Web, sending and receiving e-mail, and
    participating in Internet social networks.


                                30




Case 2:20-mj-00402-SCD Filed 09/18/20 Page 36 of 42 Document 1
            g. IP Address: An Internet Protocol address (or simply “IP address”) is a
               unique numeric address used by computers on the Internet. An IP
               address is a series of four numbers, each in the range 0-255, separated
               by periods (e.g., 121.56.97.178). Every computer attached to the
               Internet computer must be assigned an IP address so that Internet
               traffic sent from and directed to that computer may be directed
               properly from its source to its destination. Most Internet service
               providers control a range of IP addresses. Some computers have
               static—that is, long-term—IP addresses, while other computers have
               dynamic—that is, frequently changed—IP addresses.

            h. Internet: The Internet is a global network of computers and other
               electronic devices that communicate with each other. Due to the
               structure of the Internet, connections between devices on the Internet
               often cross state and international borders, even when the devices
               communicating with each other are in the same state.

      66.      Based on my training, experience, and research, I know that the

Device has the capabilities that allow it to serve as a wireless telephone, digital

camera, portable media player, GPS navigation device, and PDA, and all have the

ability to access the internet. In my training and experience, examining data stored

on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the devices.

IV.    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      67.      Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things

that have been viewed via the Internet are typically stored for some period of time

on the device. This information can sometimes be recovered with forensics tools.



                                           31




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 37 of 42 Document 1
      68.      Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information

that might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Device was used, the purpose of its use,

who used them, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Device because:

            i. Data on the storage medium can provide evidence of a file that was
               once on the storage medium but has since been deleted or edited, or of
               a deleted portion of a file (such as a paragraph that has been deleted
               from a word processing file).

            j. Forensic evidence on a device can also indicate who has used or
               controlled the device. This “user attribution” evidence is analogous to
               the search for “indicia of occupancy” while executing a search warrant
               at a residence.

            k. A person with appropriate familiarity with how an electronic device
               works may, after examining this forensic evidence in its proper
               context, be able to draw conclusions about how electronic devices were
               used, the purpose of their use, who used them, and when.

            l. The process of identifying the exact electronically stored information
               on a storage medium that are necessary to draw an accurate
               conclusion is a dynamic process. Electronic evidence is not always
               data that can be merely reviewed by a review team and passed along to
               investigators. Whether data stored on a computer is evidence may
               depend on other information stored on the computer and the
               application of knowledge about how a computer behaves. Therefore,
               contextual information necessary to understand other evidence also
               falls within the scope of the warrant.




                                           32




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 38 of 42 Document 1
            m. Further, in finding evidence of how a device was used, the purpose of
               its use, who used it, and when, sometimes it is necessary to establish
               that a particular thing is not present on a storage medium.

      69.      Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

Device consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the

entire medium, that might expose many parts of the Device to human inspection in

order to determine whether it is evidence described by the warrant.

      70.      Manner of execution. Because this warrant seeks only permission to

examine devices already in law enforcement’s possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.

                                    CONCLUSION

      71.      I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Device described in Attachment A to

seek the items described in Attachment B.




                                           33




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 39 of 42 Document 1
                                ATTACHMENT A


      The property to be searched is described as a black/silver LG phone,

hereinafter referred to as “Device.”

      The Device is currently located at 2620 West Wisconsin Avenue, Milwaukee,

Wisconsin.

      This warrant authorizes the forensic examination of the Device for the

purpose of identifying the electronically stored information described in Attachment

B.




                                         1




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 40 of 42 Document 1
                                  ATTACHMENT B

      1.      All records on the Device described in Attachment A that relate to

violations of Title 21, United States Code, Section 841(a)(1), and Title 18, United

States Code, Sections 922(g) and 924(c), and involve Jeffrey Jones, a/k/a Jeffery

Jones, including, but not limited to:

           a. lists of customers and related identifying information;

           b. types, amounts, and prices of drugs trafficked as well as dates, places,
              and amounts of specific transactions;

           c. any information related to sources of firearms and drugs and co-
              conspirators (including names, addresses, phone numbers, or any other
              identifying information);

           d. any information recording schedule or travel;

           e. all bank records, checks, credit card bills, account information, and
              other financial records;

           f. Photographs and/or videos depicting possesson of drugs or firearms;

           g. Any evidence related to either the ownership, purchase, or possession
              of drugs or firearms; and

           h. Records of Internet activity, including browser history, search terms
              that the user entered into any Internet search engine, and records of
              user-typed web addresses

      2.      Evidence of user attribution showing who used or owned the Device at

the time the things described in this warrant were created, edited, or deleted, such

as logs, phonebooks, saved usernames and passwords, documents, and browsing

history.


                                           1




       Case 2:20-mj-00402-SCD Filed 09/18/20 Page 41 of 42 Document 1
        As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may

have been created or stored, including any form of computer or electronic storage

(such as flash memory or other media that can store data) and any photographic

form.

        This warrant authorizes a review of electronic storage media and

electronically stored information seized or copied pursuant to this warrant in order

to locate evidence, fruits, and instrumentalities described in this warrant. The

review of this electronic data may be conducted by any government personnel

assisting in the investigation, who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of

the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.




                                           2




         Case 2:20-mj-00402-SCD Filed 09/18/20 Page 42 of 42 Document 1
